Citation Nr: 1512652	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to missile injuries of the left thigh and knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	Nicole E. Knoll, Agent


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The February 2015 rating decision denying the Veteran's claim for entitlement to service connection for a back disability and his subsequent timely Notice of Disagreement are located in the Veterans Benefits Management System.  As noted below, this issue must be remanded to the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a back disability.  As noted above, his claim was denied and a notice of disagreement has been filed.  That begins the appellate process and the Board must remand for a statement of the case to be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  That appeal is still pending.  Therefore, the issues are inextricably intertwined.  Once the Veteran's back disability claim is resolved, only then can his TDIU claim be adjudicated.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The matter should be reviewed and if the service connection issue remains denied, a statement of the case should be issued.  For the appeal as to this issue to be perfected, a timely substantive appeal would have to be submitted.  If not, the appeal as to this issue should be closed.

3.  After numbers 1 and 2 have been completed, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any further development is necessary, it should also be completed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




